Citation Nr: 1124518	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  06-21 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for multiple shell fragment wounds (SFWs) to the right thigh, back and buttocks with idiopathic neuropathy of the right thigh.

2.  Entitlement to an initial rating in excess of 20 percent for multiple SFWs to the left thigh, back and buttocks with idiopathic neuropathy of the left thigh.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter came before the Board of Veterans' Appeals (BVA or Board) initially on appeal from a January 2005 rating decision issued in February 2005, in which the RO, in pertinent part, denied entitlement to a compensable rating for multiple SFW scars of the back, buttocks and both thighs.  In a June 2005 notice of disagreement (NOD), the Veteran indicated that he never complained of painful scarring but was claiming neurological residuals as a result of his multiple SFWs; therefore the issues on appeal have been characterized as described on the title page.

In a May 2006 rating decision, the RO granted service connection for idiopathic neuropathy of the right and left thighs and assigned separate initial noncompensable ratings, effective June 2005.  Subsequently, in a June 2006 rating decision, the RO recharacterized the Veteran's multiple SFW disability as multiple SFW scars of the back, buttocks and both thighs, rated as noncompensable under Diagnostic Code 7805; and multiple SFW scars to both thighs, back and buttocks with idiopathic neuropathy of both thighs and assigned separate initial 20 percent ratings, effective October 12, 2004.  As the Veteran is presumed to be seeking the maximum possible evaluation and he has not indicated satisfaction with the assigned 20 percent ratings, the issues listed on the title page remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In February 2009, the Board remanded the case for additional notice and development.  The case is now before the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.



REMAND

The Board's review of the record reveals that further VA action on the appeal is warranted. 

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  

In compliance with the Board's February 2009 remand, letters were sent to the Veteran in October 2009 and November 2010 providing additional notice compliant with the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and explaining what information and evidence was needed to substantiate his higher rating claims.  Also, the Veteran was afforded a combined muscle and neurological examination.  However, the examination report did not contain copies of the reports of the electromyography (EMG) and nerve conduction studies (NCS) performed on May 7, 2010 and failed to indicate the severity of the injuries to Muscle Groups XIII, XVII, XVIII and XX, if any, according to the criteria described in 38 C.F.R. §§ 4.55, 4.56 and 4.76, Diagnostic Codes 5313 through 5323.  This must be corrected on remand.

Prior to reexamination, outstanding VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Biloxi VA Medical Center and the Pensacola and Panama City VA Outpatient Clinics, prior to September 8, 2004, between December 27, 2006 and October 15, 2009, and since March 29, 2010.  In addition, the reports for the EMG/NCS performed on May 7, 2010 should be obtained.  All records and/or responses received should be associated with the claims file.

2.  After completion of 1 above, schedule the Veteran a VA muscle examination to determine the severity of his multiple SFWs to the left and right thighs, back and buttocks.  The examiner should identify and completely describe all current symptomatology.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The pertinent rating criteria described in 38 C.F.R. §§ 4.55, 4.56, and 4.76, Diagnostic Codes 5313 - 5323 (2010) must be provided to the examiner.  Ask the examiner to indicate the presence of retained foreign bodies and to describe the symptoms and severity of the Veteran's SFW residuals to the back, buttocks and thighs in terms of the rating criteria for each affected muscle group-XIII, XVII, XVIII and XX-that is, as slight, moderate, moderately severe, and/or severe muscle injuries.  If there is no residual muscle injury(ies), the examiner should so state.

The examiner should set forth all findings, together with the complete rationale for any opinion or comments expressed, in a printed report.  


3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the higher rating issues remaining on appeal, in light of all pertinent evidence and legal authority.  VA should document its consideration of separate compensable ratings for the affected muscle groups under the provisions of 38 C.F.R. § 4.55(e) and whether: (1) "staged rating," pursuant to the decisions in Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), and (2) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b) are warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


